DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to Applicant’s request for continued examination filed on September 16, 2020 in which claims 1-5, 7-12, 14-18, and 20 are presented for examination.
4.	Claims 1-5, 7-12, 14-18, and 20 are pending in the application, of which claims 1, 8, and 15 are independent form.
5.	Claims 1, 8, and 15 are amended.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8.	Applicant’s argue, “However, while Marvit in view of Cross may or may not disclose presenting different search results, the references fail to teach reordering search results specifically “wherein reordering the one or more search results comprises detecting whether the user selects the one or more search results on the search page that are associated with the first variation, and in response to the user returning to the search page from the one or more selected search results adding and presenting the remaining portion of the received plurality of first variation search results, and removing the one or more search results associated with the first variation in response to the user not viewing and selecting the one or more search results associated with the first variation”. 	Examiner applied a new reference, to teach, disclose, and suggest, the features that the Applicant’s argued the previous reference does not teach.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marvit et al. US 2009/0094234 A1 (hereinafter Marvit) in view of Cross et al. US 2009/0119254 A1 (hereinafter Cross) further in view of Capper et al. US 2005/0144158 A1 (hereinafter Capper).

 	in response to receiving at least one search request based on text entered into a computer, identifying a first variation of the at least one search request based on a criteria (Marvit [0045], [0048], [Figure 2, element 52 and 54] in responsive to the received user query, the system enable a user to receive substantive (i.e., variation) result rather than having to repeat an iterative search process. See also [0046] where the search request is based on set of criteria, e.g., “The advanced search option allows a user to enter one or more additional criteria in the search query to further limit the search results. The criteria included in the advanced search option may be applied before the search is initiated, after the search results are returned, or as a user preference”), wherein the first variation is different from the received at least one search request (Marvit [Figure 2, element 54] wherein the first variation is different from the second variation “car + design” is different from “car + history”); 	in response to the user initiating a search of the received at least one search request, simultaneously searching for the at least one search request and the first variation of the at least one search request (Marvit [0013] and [0033]  wherein the user search request and the variations of a user search request executed simultaneously, e.g., “the sense expansion may also be applied to the search query and expanded searches using both expansion types may be conducted and presented simultaneously to the user”); 	simultaneously receiving a plurality of search results associated with the received at least one search request and a plurality of first variation search results based on the  	interlacing and simultaneously presenting on a search page one or more search results comprising one or more links to webpages that are associated with the plurality of search results and a portion of the received plurality of first variation search results (Marvit [0013], [0045], [0050], and [0053] where the search result presented with a webpage or a website link, e.g., “… search results may be links to webpages or websites). 	Marvit discloses presenting search results but not clearly: wherein a remaining portion of the received plurality of first variation search results are not presented; and  	reordering the one or more search results that are presented in response to detecting at least one user action with the one or more search results, wherein reordering the one or more search results comprises detecting whether the user selects the one or more search results on the search page that are associated with the first variation, and in response to the user returning to the search page from the one or more selected search results, adding and presenting the remaining portion of the received plurality of first variation search results removing the one or more search results associated with the first variation in response to the user not viewing and selecting the one or more search results associated with the first variation.

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the invention to incorporate the combination of Marvit and Cross-with computer network search engine of Capper. Both Marvit, Cross and Capper are analogous, because they are from the same field of endeavor as the claimed invention. Skilled artisan would have been motivated in order focuses user's attention to one or more themes returned from particular search query. Dynamically adjusts the ordering of overall search results to provide for most highly ordered results to be presented for the user for review and provides an improved form of information interaction.
 	Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Cross, and Capper discloses a method, wherein the criteria is selected from a group comprising at least one of a similarity, a popularity, a prediction, a plurality of detected user actions, an artificial intelligence, a feedback based on history, and a plurality of crowd-sourced accumulations (Cross [0012 & 0050] where search result reordered based on user interaction, e.g.” users, a particular user may request to view the user interaction based reordered search result history for other users for 
Regarding independent claim 8, Claim 8 is similar in scope to claim 1 and rejected under a similar rational.
 	Regarding claim 11, the rejection of claim 8 is hereby incorporated by reference, the combination of Marvit, Cross, and Capper discloses a computer system, wherein the criteria is selected from a group comprising at least one of a similarity, a popularity, a prediction, a plurality of detected user actions, an artificial intelligence, a feedback based on history, and a plurality of crowd-sourced accumulations (Cross [0012 & 0050] where search result reordered based on user interaction, e.g.” users, a particular user may request to view the user interaction based reordered search result history for other users for particular search query terms”). .
Regarding independent claim 15, Claim 15 is similar in scope to claim 8 and rejected under a similar rational.
Regarding dependent claim 16, Claim 16 is similar in scope to claim 2 and rejected under a similar rationale. 
Regarding claim 18, the rejection of claim 15 is hereby incorporated by reference, the combination of Marvit, Cross, and Capper discloses a computer program .
11.	Claims 2-3, 5, 7, 9-10, 12, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Marvit et al. U.S. 2009/0094234 A1 (hereinafter Marvit) in view of Cross et al. US 2009/0119254 A1 (hereinafter Cross) and further in view of Capper et al. US 2005.0144158 A1 (hereinafter Capper) as applied to claims 1, 4, 8, 11, 15, and 18  above, and further in view of Belogolov et al. U.S. 2016/0063006 A1 (hereafter Belogolov).
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Cross, and Capper does not clearly discloses a partial entry of text.
However, in analogues art Belogolov discloses a method, wherein the at least one search request is a partial entry of text and the first variation is a predicted completion of the text (Belogolov [0006] e.g. “…partial search query (or a full search query) that includes one or more search terms). 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Cross, Capper and Belogolov discloses a method, wherein the predicted completion is selected from a group comprising a plurality of spelling corrections, an auto-complete feature, a plurality of location based suggestions, a plurality of crowd-sourced suggestions, and a plurality of trending keywords (Belogolov [0041] where autocomplete includes prediction of a word or phrase. See also [0055] e.g., “In some implementations, entered fields (e.g., fields that have either been directly entered by the user or inferred from a content-based auto-complete suggestion) are visually distinguished from incomplete fields (e.g., by displaying entered fields in a bold-faced font)”). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Marvit, Cross, and Capper with auto-complete suggestions for structured searches as taught by Belogolov. Doing so would have responsive to detect a user action, where the 
Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Cross, Capper r, and Belogolov, discloses a method, wherein the searching for the first variation within a plurality of sources is performed in real-time (Belogolov [0050] and [0072] e.g., “concurrent display of the at least one of the one or more auto-complete suggestions with the partial search query includes providing the at least one of the one or more auto-complete suggestions for display in real -time“). 

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Cross, Capper and Belogolov discloses a method, wherein the detecting the at least one user action comprises at least one of a determination of a plurality of time spent with at least one search result within the plurality of search results, a speed in scrolling through the plurality of search results, and a plurality of viewed search results within the plurality of search results (Belogolov [0051] where a user action, for instance scrolling a search result e.g. the user scrolls over the auto-complete suggestions 316, the search results are updated in accordance with the cursor position). 

Regarding dependent claims 9 and 16, Claims 9 and 16 are similar in scope to claim 2 and rejected under a similar rationale. 

Regarding dependent claims 10 and 17, Claims 10 and 17 are similar in scope to claim 3 and rejected under a similar rationale.
Regarding dependent claim 12, Claim 12 is similar in scope to claim 5 and rejected under a similar rationale.

Regarding dependent claims 14 and 20, Claims 14 and 20 are similar in scope to claim 7 and rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145